Exhibit 10.1.14

EXECUTION COPY

CONSENT AND AMENDMENT NO. 19

Dated as of December 20, 2010

to

CREDIT AGREEMENT

Dated as of August 17, 2007

THIS CONSENT AND AMENDMENT NO. 19 (“Amendment”) is made as of December 20, 2010
by and among YRC Worldwide Inc. (the “Company”) and the Canadian Borrower
(together with the Company, the “Borrowers”), the financial institutions listed
on the signature pages hereof and JPMorgan Chase Bank, National Association, as
Administrative Agent (the “Administrative Agent”), under that certain Credit
Agreement dated as of August 17, 2007 by and among the Borrowers from time to
time party thereto, the Lenders and the Administrative Agent (as amended,
amended and restated, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given to them in the Credit
Agreement.

WHEREAS, the Company has requested that the Lenders and the Administrative Agent
agree to a certain consent and certain amendments to the Credit Agreement; and

WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to
such consent and amendments on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent have agreed to enter into this
Amendment.

1. Consent. The Company has informed the Administrative Agent and the Lenders
that the Company (through one of its Subsidiaries) intends to enter into a Sale
and Leaseback transaction in respect of a parcel of real property, all as more
fully described on Annex A hereto (the “Proposed Sale and Leaseback”). Subject
to satisfaction or waiver of the conditions precedent set forth in Section 3
below, and so long as the Net Cash Proceeds received by the Company and/or its
Subsidiaries in connection with the Proposed Sale and Leaseback are equal to or
greater than the amount set forth on Annex A attached hereto, the Required
Lenders hereby (i) consent to the Proposed Sale and Leaseback and (ii) authorize
the Administrative Agent to release the Liens on the assets that are being sold,
transferred or disposed of in connection with the Proposed Sale and Leaseback.
It is understood and agreed by all parties hereto that the Proposed Sale and
Leaseback shall constitute an Asset Sale, a Real Estate Asset Sale and a
Prepayment Event under the Credit Agreement.

2. Amendments to Credit Agreement. Effective as of the date of satisfaction or
waiver of the conditions precedent set forth in Section 3 below, the Credit
Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended to insert the
following



--------------------------------------------------------------------------------

new definitions therein in the appropriate alphabetical order as follows:

“AIP” means an agreement in principle among the Consenting Parties in respect of
the restructuring and recapitalization of the Company and its Subsidiaries as
set forth in a definitive term sheet executed by all of the Consenting Parties
and setting forth the material terms of such restructuring and recapitalization
and attaching thereto the forms of each material agreement required to
effectuate such contemplated restructuring and recapitalization, which documents
shall be consistent with such term sheet and acceptable to the Consenting
Parties, each in their sole discretion.

“AIP Condition” means that the AIP exists.

“Amendment No. 19 Effective Date” means December 20, 2010.

“Closing Condition” means that the restructuring and recapitalization
contemplated by the AIP has been effectuated and closed.

“Consenting Party” means, as of any date of determination, each of (i) the
Company, (ii) the Teamsters National Freight Industry Negotiating Committee of
the International Brotherhood of Teamsters, (iii) the Required Lenders, (iv) the
Steering Group Majority and (v) the Administrative Agent (and, collectively, the
“Consenting Parties”); provided that it is acknowledged and agreed that (a) the
Steering Group Majority shall cease to be a Consenting Party for any and all
purposes under this Agreement on and after any date on which the Steering Group
Exposure is less than 55% of the Steering Group Initial Exposure and (b) the
Steering Group shall represent in writing to the Administrative Agent and the
Company on a confidential basis the Steering Group Exposure in connection with
providing any consent as a Consenting Party in accordance with the terms of this
Agreement; and provided further that, other than as set forth in the immediately
foregoing proviso, the Steering Group Majority may not be removed as a
Consenting Party under this Agreement without the written consent of each
Lender.

“Documentation Condition” means that each document required to effectuate the
restructuring and recapitalization contemplated by the AIP is in final form as
between the Consenting Parties and is acceptable to each Consenting Party in its
sole discretion.

“IBT MOU” means the Agreement for the Restructuring of the YRC Worldwide, Inc.
Operating Companies dated September 24, 2010, by and among YRC, Inc., USF
Holland, Inc., New Penn Motor Express, Inc. and the Teamsters National Freight
Industry Negotiating Committee of the International Brotherhood of Teamsters
together with the accompanying term sheet, a copy of which is attached hereto as
Exhibit G.

“Informal Group” means the informal group of unaffiliated Lenders and
Participants represented by Akin Gump Strauss Hauer & Feld LLP and Houlihan
Lokey Howard & Zukin Capital, Inc.

“Milestone Default” means that the following shall occur: (1) a Milestone
Failure shall have occurred and (2) the Required Lenders have declared in
writing that an Event of Default has occurred as a result of such condition
remaining unsatisfied as of 12:00 a.m. (NYC time) on the date immediately
following the occurrence of such Milestone Failure.

“Milestone Failure” means that any of the following shall occur: (1) the AIP
Condition has not been satisfied on or prior to February 28, 2011 (as such date
may be extended as

 

2



--------------------------------------------------------------------------------

contemplated by the definition of “Deferred Payment Termination Date”), (2) the
Documentation Condition has not been satisfied on or prior to March 15, 2011 (as
such date may be extended as contemplated by the definition of “Deferred Payment
Termination Date”) or (3) the Closing Condition has not been satisfied on or
prior to the earlier of (x) the Restructuring Closing Date or (y) May 13, 2011
(as such dates may be extended as contemplated by the definition of “Deferred
Payment Termination Date”).

“Restructuring Closing Date” means the date mutually agreed upon by the
Consenting Parties as the date by which the Closing Condition must be satisfied
(or such later date as may be agreed to by the Supermajority Lenders and the
Company but in no event to be later than December 31, 2011).

“Steering Group” means a group of Lenders identified to the Administrative Agent
and the Company on December 8, 2010 as the steering committee of the Informal
Group, it being understood and agreed that the composition of such Steering
Group may change following the Amendment No. 19 Effective Date from time to time
as and when such changes are identified to the Administrative Agent and the
Company.

“Steering Group Exposure” means, with respect to determining whether the
Steering Group Majority is a Consenting Party at any time, the sum at such time,
without duplication, of the Steering Group’s Total Exposures.

“Steering Group Initial Exposure” means the Steering Group Exposure as of
December 8, 2010, which has been represented in writing by the Steering Group to
the Administrative Agent and the Company on a confidential basis as of such
date.

“Steering Group Majority” means, as of any date of determination, the Lenders of
the Steering Group representing greater than 50% of the Steering Group Exposure
as of such date.

“Total Exposure” means, with respect to any Person at any time, the sum at such
time, without duplication, of (i) such Person’s Revolving Credit Exposure,
outstanding principal amount of Term Loans and unused Commitments and (ii) the
principal amount of participations held by such Person in accordance with the
terms of Section 11.04 hereof.

(b) The definition of “Consolidated EBITDA” appearing in Section 1.01 of the
Credit Agreement is hereby amended to delete the reference to “shall mean
Consolidated Net Income plus, to the extent deducted from revenues in
determining Consolidated Net Income,” appearing therein and to replace therefor
a reference to “shall mean Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, without duplication,”.

(c) The definition of “Consolidated EBITDA” appearing in Section 1.01 of the
Credit Agreement is hereby further amended to rename clauses (n), (o), (p),
(q) and (r) as clauses (o), (p), (q), (r) and (s), respectively.

(d) The definition of “Consolidated EBITDA” appearing in Section 1.01 of the
Credit Agreement is hereby further amended to insert a new clause
(n) immediately following clause (m) thereof as follows:

(n) write-off of deferred financing, legal and accounting costs (i) with respect
to this Agreement that are associated with the permanent reductions of
Commitments pursuant to the terms of Section 2.12(e), Section 2.12(i) and
Section 2.12(l) and (ii) with respect to the

 

3



--------------------------------------------------------------------------------

Yellow Receivables Facility that are associated with permanent reductions of
commitments thereunder or refinancing thereof,

(e) The definition of “Deferred Payment Termination Date” appearing in
Section 1.01 of the Credit Agreement is hereby restated in its entirety as
follows:

“Deferred Payment Termination Date” means the earliest of the occurrence of
(i) the earliest to occur of (a) the fifth (5th) day following February 28, 2011
(or if such fifth day is not a Business Day, the immediately following Business
Day) (as such date may be extended pursuant to the terms of this definition)
unless the AIP Condition has been satisfied on or prior to February 28, 2011 (or
such extended date), (b) the fifth (5th) day following March 15, 2011 (or if
such fifth day is not a Business Day, the immediately following Business Day)
(as such date may be extended pursuant to the terms of this definition) unless
the Documentation Condition has been satisfied on or prior to March 15, 2011 (or
such extended date) and (c) the earlier of (1) the fifth (5th) day following the
Restructuring Closing Date (or if such fifth day is not a Business Day, the
immediately following Business Day) and (2) the fifth (5th) day following
May 13, 2011 (or if such fifth day is not a Business Day, the immediately
following Business Day) (or, in the case of each of the foregoing clauses (a),
(b) and (c), such later date as may be agreed to by the Supermajority Lenders
and the Company but in no event to be later than December 31, 2011) and (ii) any
Deferral Termination Event.

(f) The definition of “Interest Payment Date” appearing in Section 1.01 of the
Credit Agreement is hereby amended to delete each reference to “three months’
duration” appearing therein and to replace therefor a reference to “three
months’ duration (and, following the occurrence of any Milestone Failure, one
month’s duration)”.

(g) The definition of “Specified Pension Fund Deferral Transaction Amendment”
appearing in Section 1.01 of the Credit Agreement is hereby amended to delete
the reference to “December 31, 2010” appearing therein and to replace therefor a
reference to “December 31, 2010 (or on and after the Amendment No. 19 Effective
Date, the earlier of (x) May 31, 2011 and (y) the occurrence of a Deferred
Payment Termination Date)”.

(h) Section 2.12(g) of the Credit Agreement is hereby amended to delete the
reference to “(i) shall first prepay ABR Loans and then prepay Eurocurrency
Loans and (ii)” appearing therein.

(i) Section 2.12(l) of the Credit Agreement is hereby amended to delete the
reference to “Liquidity Determination Date” appearing therein and to replace
therefor a reference to “Liquidity Excess Determination Date”.

(j) Section 2.12(l)(i) of the Credit Agreement is hereby further amended to
replace each reference to “(and, for purposes of calculating Liquidity for this
Section 2.12(l), the Revolving Commitments shall be deemed to be permanently
reduced on the fifth (5th) Business Day preceding such Liquidity Excess
Determination Date (calculated exclusive of such Liquidity Excess Determination
Date))” appearing in clause (i) thereof and to replace therefor a reference to
“(and, for purposes of calculating Liquidity for this Section 2.12(l), the
Revolving Commitments shall be deemed to be permanently reduced on the fifth
(5th) Business Day preceding such Liquidity Excess Determination Date
(calculated exclusive of such Liquidity Excess Determination Date), but, for the
avoidance of doubt, such permanent reduction shall actually be effected by the
Administrative Agent as of such Liquidity Excess Determination Date)”.

 

4



--------------------------------------------------------------------------------

(k) Section 2.12(l)(ii) of the Credit Agreement is hereby further amended to
replace each reference to “(and, for purposes of calculating Liquidity, the
Revolving Commitments shall be deemed to be permanently reduced on the fifth
(5th) Business Day preceding such Liquidity Excess Determination Date
(calculated exclusive of such Liquidity Excess Determination Date))” appearing
in clause (i) thereof and to replace therefor a reference to “(and, for purposes
of calculating Liquidity for this Section 2.12(l), the Revolving Commitments
shall be deemed to be permanently reduced on the fifth (5th) Business Day
preceding such Liquidity Excess Determination Date (calculated exclusive of such
Liquidity Excess Determination Date), but, for the avoidance of doubt, such
permanent reduction shall actually be effected by the Administrative Agent as of
such Liquidity Excess Determination Date)”.

(l) Article III of the Credit Agreement is hereby amended to insert a new
Section 3.16 thereto immediately following Section 3.15 as follows:

SECTION 3.16. IBT MOU. Attached hereto as Exhibit G is a true, accurate and
complete copy of the IBT MOU as of September 24, 2010. The IBT MOU has not been
terminated under Section 19 thereof or otherwise. Since November 7, 2010,
(i) the IBT MOU has been in full force and effect and (ii) the IBT MOU has not
been amended, waived or otherwise modified in any respect adverse to the Company
or any of its Subsidiaries. For purposes of this Section 3.16, it is understood
that the resolution in the ordinary course of business of an employee grievance
seeking to enforce the IBT MOU terms will not be deemed to constitute an
amendment, waiver of other modification to the IBT MOU.

(m) Section 6.07(c) of the Credit Agreement is hereby restated in its entirety
as follows:

(c) Minimum Cash. From and after April 1, 2010, the Company will maintain
Available Cash equal to or greater than $25,000,000 at all times.

(n) Section 6.07(d) of the Credit Agreement is hereby restated in its entirety
as follows:

(d) Minimum Consolidated EBITDA. The Company will not permit Consolidated EBITDA
for any period set forth below to be less than the amount set forth opposite
such period:

 

Period

  

Minimum Consolidated EBITDA

 

For the two consecutive fiscal quarters ending September 30, 2010

   $ 50,000,000   

For the three consecutive fiscal quarters ending December 31, 2010

   $ 100,000,000   

For the four consecutive fiscal quarters ending March 31, 2011

   $ 140,000,000   

For the four consecutive fiscal quarters ending June 30, 2011

   $ 210,000,000   

For the four consecutive fiscal quarters ending September 30, 2011

   $ 245,000,000   

For the four consecutive fiscal quarters ending December 31, 2011

   $ 270,000,000   

For the four consecutive fiscal quarters ending March 31, 2012

   $ 300,000,000   

For the four consecutive fiscal quarters ending June 30, 2012

   $ 330,000,000   

 

5



--------------------------------------------------------------------------------

(o) Section 6.07(e) of the Credit Agreement is hereby restated in its entirety
as follows:

(e) Maximum Capital Expenditures. The Company will not, nor will it permit any
Subsidiary to, incur or make any Capital Expenditures during any period set
forth below in an amount exceeding the amount set forth opposite such period:

 

Period

  

Maximum Capital Expenditures

 

For any single fiscal quarter in 2010

   $ 57,500,000   

For the four consecutive fiscal quarters ending December 31, 2010

   $ 115,000,000   

For the first fiscal quarter in 2011

   $ 20,000,000   

For the second fiscal quarter in 2011

   $ 35,000,000   

For the third fiscal quarter in 2011

   $ 70,000,000   

For the fourth fiscal quarter in 2011

   $ 70,000,000   

For any single fiscal quarter in 2012

   $ 50,000,000   

(p) Clause (r) of Article VII of the Credit Agreement is hereby amended to
delete the reference to “this clause (q)” appearing therein and to replace
therefor a reference to “this clause (r)”.

(q) Article VII of the Credit Agreement is hereby amended to (i) delete the “or”
at the end of clause (t) thereof, (ii) add an “or” at the end of clause
(u) thereof and (iii) insert a new clause (v) thereto immediately following
clause (u) as follows:

(v) a Milestone Default shall have occurred; provided that for the avoidance of
doubt, no Default or Event of Default shall have occurred with respect to this
clause (v) unless and until each of the events described in clauses (1) and
(2) of the definition of “Milestone Default” shall have occurred;

(r) Exhibit F to the Credit Agreement is restated in its entirety as set forth
on Annex B attached hereto.

(s) A new Exhibit G is hereby added to the Credit Agreement as set forth on
Annex C hereto.

(t) The Lenders party hereto hereby acknowledge and agree that (i) Mr. John
Lamar is acceptable as the Designated Officer and (ii) the scope of the
engagement of Mr. Lamar and the authority granted to Mr. Lamar within the
management structure of the Company, in each case as of the date hereof, are
acceptable.

 

6



--------------------------------------------------------------------------------

3. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that (a) the Administrative Agent shall have
received (i) counterparts of this Amendment duly executed by the Borrowers, the
Supermajority Lenders and the Administrative Agent, (ii) the Consent and
Reaffirmation attached hereto duly executed by the Subsidiary Guarantors,
(iii) an amendment in respect of the Yellow Receivables Facility in form and
substance reasonably satisfactory to the Administrative Agent (and the Required
Lenders hereby consent to such Amendment), (iv) an amendment in respect of the
Specified Pension Fund Deferral Transaction Documents in form and substance
reasonably satisfactory to the Administrative Agent, (v) evidence reasonably
satisfactory to the Administrative Agent that the Teamsters National Freight
Industry Negotiating Committee of the International Brotherhood of Teamsters
shall have confirmed that this Amendment is acceptable, and (vi) those documents
and instruments as may be reasonably requested by the Administrative Agent and
(b) the Company shall have paid all previously invoiced, reasonable,
out-of-pocket expenses of the Administrative Agent (including, to the extent
invoiced, reasonable attorneys’ fees and expenses) in connection with this
Amendment and the other Loan Documents, in each case to the extent reimbursable
under the terms of the Credit Agreement.

4. Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows as of the closing date of this Amendment:

(a) This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of such Borrower and are enforceable
against such Borrower in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(b) As of the date hereof after giving effect to the terms of this Amendment,
(i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Borrowers set forth in the Credit
Agreement, as amended hereby, are true and correct in all material respects on
and as of the date hereof, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects on and as of such earlier date.

5. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

6. Release. In further consideration of the execution by the Administrative
Agent and the Lenders of this Amendment, to the extent permitted by applicable
law, the Company, on behalf of itself and each of its Subsidiaries, and all of
the successors and assigns of each of the foregoing (collectively, the
“Releasors”), hereby completely, voluntarily, knowingly, and unconditionally
releases

 

7



--------------------------------------------------------------------------------

and forever discharges the Collateral Agent, the Administrative Agent, each of
the Lenders (including any Lender in its capacity as a member of the Informal
Group), and, in the case of each of the foregoing, each of its members, each of
their advisors, professionals and employees, each affiliate of the foregoing and
all of their respective permitted successors and assigns (collectively, the
“Releasees”), from any and all claims, actions, suits, and other liabilities,
including, without limitation, any so-called “lender liability” claims or
defenses (collectively, “Claims”), whether arising in law or in equity, which
any of the Releasors ever had, now has or hereinafter can, shall or may have
against any of the Releasees for, upon or by reason of any matter, cause or
thing whatsoever from time to time occurred on or prior to the date hereof, in
any way concerning, relating to, or arising from (i) any of the Transactions,
(ii) the Secured Obligations, (iii) the Collateral, (iv) the Credit Agreement or
any of the other Loan Documents, (v) the financial condition, business
operations, business plans, prospects or creditworthiness of the Borrowers, and
(vi) the negotiation, documentation and execution of this Amendment and any
documents relating hereto except for Claims determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Releasee (or any of its
Related Parties). The Releasors hereby acknowledge that they have been advised
by legal counsel of the meaning and consequences of this release.

7. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

9. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

YRC WORLDWIDE INC., as the Company By:  

 

Name:   Title:   REIMER EXPRESS LINES LTD./REIMER EXPRESS LTEE, as a Canadian
Borrower By:  

 

Name:   Title:   JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative
Agent, as a US Tranche Lender and as US Tranche Swingline Lender By:  

 

Name:   Title:   JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, TORONTO BRANCH, as
Canadian Agent, as a Canadian Tranche Lender and as Canadian Tranche Swingline
Lender By:  

 

Name:   Title:   J.P. MORGAN EUROPE LIMITED, as UK Agent By:  

 

Name:   Title:  

Signature Page to Consent and Amendment No. 19

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, LONDON BRANCH, as a UK Tranche Lender
and as UK Tranche Swingline Lender By:  

 

Name:   Title:   [LENDER - INSERT FULL LEGAL NAME IN CAPS AND DELETE BRACKETS],
as a Lender By:  

 

Name:   Title:  

Signature Page to Consent and Amendment No. 19

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Consent and Amendment No. 19 to the Credit Agreement dated as of August 17, 2007
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among YRC Worldwide Inc. (the
“Company”) and the Canadian Borrower from time to time party thereto (together
with the Company, the “Borrowers”), the financial institutions from time to time
party thereto (the “Lenders”) and JPMorgan Chase Bank, National Association, as
Administrative Agent (the “Administrative Agent”), which Consent and Amendment
No. 19 is dated as of December 20, 2010 (the “Amendment”). Capitalized terms
used in this Consent and Reaffirmation and not defined herein shall have the
meanings given to them in the Credit Agreement. Without in any way establishing
a course of dealing by the Administrative Agent or any Lender, each of the
undersigned consents to the Amendment and reaffirms the terms and conditions of
the Subsidiary Guarantee Agreement, the Security Agreement and any other Loan
Document executed by it and acknowledges and agrees that such Subsidiary
Guarantee Agreement, the Security Agreement and each and every such Loan
Document executed by the undersigned in connection with the Credit Agreement
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed. All references to the Credit Agreement contained in the above
referenced documents shall be a reference to the Credit Agreement as so modified
by the Amendment and as the same may from time to time hereafter be amended,
modified or restated.

Dated: December 20, 2010

[Signature Pages Follows]



--------------------------------------------------------------------------------

EXPRESS LANE SERVICE, INC. By:  

 

Name:   Title:   IMUA HANDLING CORPORATION By:  

 

Name:   Title:   NEW PENN MOTOR EXPRESS, INC. By:  

 

Name:   Title:   ROADWAY EXPRESS INTERNATIONAL, INC. By:  

 

Name:   Title:   ROADWAY LLC By:  

 

Name:   Title:   ROADWAY NEXT DAY CORPORATION By:  

 

Name:   Title:   ROADWAY REVERSE LOGISTICS, INC. By:  

 

Name:   Title:   USF BESTWAY INC. By:  

 

Name:   Title:  

Signature Page to Consent and Amendment No. 19

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

USF CANADA INC. By:  

 

Name:   Title:   USF DUGAN INC. By:  

 

Name:   Title:   USF GLEN MOORE INC. By:  

 

Name:   Title:   USF HOLLAND INC. By:  

 

Name:   Title:   USF MEXICO INC. By:  

 

Name:   Title:   USF REDSTAR LLC By:  

 

Name:   Title:   USF REDDAWAY INC. By:  

 

Name:   Title:   USF SALES CORPORATION By:  

 

Name:   Title:  

Signature Page to Consent and Amendment No. 19

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

USF TECHNOLOGY SERVICES INC. By:  

 

Name:   Title:   USFREIGHTWAYS CORPORATION By:  

 

Name:   Title:   YRC ASSOCIATION SOLUTIONS, INC. By:  

 

Name:   Title:   YRC INC. By:  

 

Name:   Title:   YRC INTERNATIONAL INVESTMENTS, INC. By:  

 

Name:   Title:   YRC LOGISTICS SERVICES, INC. By:  

 

Name:   Title:   YRC MORTGAGES, LLC By:  

 

Name:   Title:   YRC ENTERPRISE SERVICES, INC. By:  

 

Name:   Title:  

Signature Page to Consent and Amendment No. 19

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

YRC REGIONAL TRANSPORTATION, INC. By:  

 

Name:   Title:  

Signature Page to Consent and Amendment No. 19

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

EXECUTION COPY

AMENDMENT NO. 20

Dated as of February 28, 2011

to

CREDIT AGREEMENT

Dated as of August 17, 2007

THIS AMENDMENT NO. 20 (“Amendment”) is made as of February 28, 2011 by and among
YRC Worldwide Inc. (the “Company”), the Canadian Borrower (together with the
Company, the “Borrowers”), the financial institutions listed on the signature
pages hereof and JPMorgan Chase Bank, National Association, as Administrative
Agent (the “Administrative Agent”), under that certain Credit Agreement dated as
of August 17, 2007 by and among the Borrowers from time to time party thereto,
the Lenders and the Administrative Agent (as amended, amended and restated,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Credit Agreement.

WHEREAS, the Company has requested that the Lenders and the Administrative Agent
agree to certain amendments to the Credit Agreement; and

WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to
such amendments on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent have agreed to enter into this
Amendment.

1. Amendments to Credit Agreement. Effective as of the date of satisfaction or
waiver of the conditions precedent set forth in Section 2 below, the Credit
Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended to insert the
following new definitions therein in the appropriate alphabetical order as
follows:

“Agreed EBITDA Amount” means a dollar amount agreed to by the Company, the
Administrative Agent and the Required Lenders on or prior to April 29, 2011.

“Confirming Party” means, as of any date of determination, each of (i) the
Company, (ii) the Teamsters National Freight Industry Negotiating Committee of
the International Brotherhood of Teamsters, (iii) the Steering Group Majority
and (iv) the Administrative Agent (and, collectively, the “Confirming Parties”);
provided that it is acknowledged and agreed that (a) the Steering Group Majority
shall cease to be a Confirming Party for any and all purposes under this
Agreement on and after any date on which the Steering Group Exposure is less
than 55% of the Steering Group Initial Exposure and (b) the Steering Group shall
represent in writing to the Administrative Agent and the Company on a
confidential



--------------------------------------------------------------------------------

basis the Steering Group Exposure in connection with providing any consent as a
Confirming Party in accordance with the terms of this Agreement; and provided
further that, other than as set forth in the immediately foregoing proviso, the
Steering Group Majority may not be removed as a Confirming Party under this
Agreement without the written consent of each Lender.

“Pension Fund Amendment Condition” means that the Administrative Agent has
received a duly executed and effective amendment to the applicable Specified
Pension Fund Deferral Transaction Documents which amendment modifies the
definition of “Deferred Payment Termination Date” (as defined therein) to
replace the date of May 31, 2011 set forth therein with July 22, 2011, all in
form and substance reasonably satisfactory to the Administrative Agent.

“Restructuring” means a proposed restructuring of the Company and its
Subsidiaries.

(b) The definition of “AIP” appearing in Section 1.01 of the Credit Agreement is
hereby restated in its entirety as follows:

“AIP” means an agreement in principle among the Consenting Parties in respect of
the Restructuring.

(c) The definition of “Deferred Payment Termination Date” appearing in
Section 1.01 of the Credit Agreement is hereby restated in its entirety as
follows:

“Deferred Payment Termination Date” means the earliest of the occurrence of
(i) the earliest to occur of (a) the fifth (5th) day following February 28, 2011
(or if such fifth day is not a Business Day, the immediately following Business
Day) (as such date may be extended pursuant to the terms of this definition)
unless the AIP Condition has been satisfied on or prior to February 28, 2011 (or
such extended date), (b) the fifth (5th) day following April 29, 2011 (or if
such fifth day is not a Business Day, the immediately following Business Day)
(as such date may be extended pursuant to the terms of this definition) unless
the Documentation Condition has been satisfied on or prior to April 29, 2011 (or
such extended date) and (c) the fifth (5th) day following the Restructuring
Closing Date (or if such fifth day is not a Business Day, the immediately
following Business Day) (or, in the case of each of the foregoing clauses (a),
(b) and (c), such later date as may be agreed to by the Supermajority Lenders
and the Company but in no event to be later than December 31, 2011) and (ii) any
Deferral Termination Event.

(d) The definition of “Documentation Condition” appearing in Section 1.01 of the
Credit Agreement is hereby restated in its entirety as follows:

“Documentation Condition” means (i) an agreement to support the Restructuring
has been signed by the Company and the Loan Parties and Lenders having Revolving
Credit Exposures, outstanding principal amount of Term Loans and unused
Commitments representing at least 90% of the sum of the total Revolving Credit
Exposures, the aggregate principal amount of Term Loans and the unused
Commitments at such time, which support agreement shall be in form and substance
acceptable to the Confirming Parties, each in their sole discretion,
(ii) (a) the Teamsters National Freight Industry Negotiating Committee of the
International Brotherhood of Teamsters has provided all necessary consents to
the Restructuring required by the IBT MOU, which consents shall be unqualified
and non-contingent other than with respect to the consummation of the
Restructuring and (b) contingent only upon the occurrence of the Restructuring
Closing Date, waive any termination, modification or similar rights under the
IBT MOU such that the collective bargaining agreement shall be fully binding on
the parties thereto

 

2



--------------------------------------------------------------------------------

for its specified term, (iii) definitive agreements, offering memoranda and
other documents necessary to effectuate the Restructuring (including, without
limitation, the corporate governance documents of the reorganized Company) are
in final form, all of which shall be in form and substance acceptable to the
Confirming Parties, each in their sole discretion, (iv) the Company and its
applicable Subsidiaries and each of the Pension Fund Entities shall have duly
executed an amendment in respect of the Restructuring to the Specified Pension
Fund Deferral Transaction Documents (the effectiveness of such amendment being
conditioned solely on the closing of the Restructuring, including, without
limitation, the payment of fees and expenses), which amendment is in form and
substance acceptable to the Confirming Parties, each in their sole discretion
and (v) to the extent deemed reasonably necessary by any of the Confirming
Parties, the parties to the Yellow Receivables Facility shall have duly executed
an amendment in respect of the Restructuring to the Yellow Receivables Facility
(the effectiveness of such amendment being conditioned solely on the closing of
the Restructuring, including, without limitation, the payment of fees and
expenses), which amendment is in form and substance acceptable to the Confirming
Parties, each in their sole discretion.

(e) The definition of “Milestone Failure” appearing in Section 1.01 of the
Credit Agreement is hereby restated in its entirety as follows:

“Milestone Failure” means that any of the following shall occur: (1) the AIP
Condition has not been satisfied on or prior to February 28, 2011 (as such date
may be extended as contemplated by the definition of “Deferred Payment
Termination Date”), (2) on or before March 10, 2011 the “Majority Funds” (as
defined in the Specified Pension Fund Deferral Transaction Documents) shall have
failed to confirm, on terms and conditions acceptable to the Confirming Parties
in their sole discretion, their non-binding agreement to the proposed terms of
the Restructuring set forth in the non-binding term sheet titled “YRC Worldwide
Inc. Summary of Principal Terms of Proposed Restructuring” which was provided to
the Majority Funds and/or their advisors on February 22, 2011, subject to the
conditions set forth therein as applied to the Funds (including completion of
satisfactory due diligence by the Funds and payment of invoiced costs and
expenses, including advisors’ fees), (3) the Documentation Condition has not
been satisfied on or prior to April 29, 2011 (as such date may be extended as
contemplated by the definition of “Deferred Payment Termination Date”) or
(4) the Closing Condition has not been satisfied on or prior to the
Restructuring Closing Date (as such dates may be extended as contemplated by the
definition of “Deferred Payment Termination Date”).

(f) The definition of “Restructuring Closing Date” appearing in Section 1.01 of
the Credit Agreement is hereby restated in its entirety as follows:

“Restructuring Closing Date” means May 31, 2011 unless the Pension Fund
Amendment Condition has been satisfied (or waived by the Supermajority Lenders),
in which case such date shall be automatically extended to July 22, 2011 (or
such later date as may be agreed to by the Supermajority Lenders and the Company
but in no event to be later than December 31, 2011).

(g) Section 5.01(a) of the Credit Agreement is hereby amended to delete the
reference to “(other than in respect of the auditors’ report delivered in 2010
in respect of the fiscal year ended 2009, without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit)” appearing therein and to replace therefor a reference to
“(other than in respect of each of the auditors’ report delivered in 2011 in
respect of the fiscal year ended 2010 and the auditors’ report delivered in 2010
in respect of the fiscal year ended 2009, without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of

 

3



--------------------------------------------------------------------------------

such audit)”.

(h) Section 6.07(d) of the Credit Agreement is hereby restated in its entirety
as follows:

(d) Minimum Consolidated EBITDA. The Company will not permit Consolidated EBITDA
for any period set forth below to be less than the amount set forth opposite
such period:

 

Period

  

Minimum Consolidated EBITDA

For the three consecutive fiscal quarters ending December 31, 2010

   $100,000,000

For the four consecutive fiscal quarters ending June 30, 2011

   Agreed EBITDA Amount

For the four consecutive fiscal quarters ending September 30, 2011

   Agreed EBITDA Amount

For the four consecutive fiscal quarters ending December 31, 2011

   Agreed EBITDA Amount

For the four consecutive fiscal quarters ending March 31, 2012

   Agreed EBITDA Amount

For the four consecutive fiscal quarters ending June 30, 2012

   Agreed EBITDA Amount

; provided that the Company shall propose an Agreed EBITDA Amount for each of
the four consecutive fiscal quarter periods ending June 30, 2011, September 30,
2011, December 31, 2011, March 31, 2012 and June 30, 2012, which amounts shall
be satisfactory to the Required Lenders, on or prior to April 29, 2011.

(i) Each of the parties hereto acknowledge and agree that (1) the non-binding
term sheet titled “YRC Worldwide Inc. Summary of Principal Terms of Proposed
Restructuring” (the “Term Sheet”) which was posted to the private-side Lenders
on Intralinks on February 22, 2011 represents the AIP and that the AIP Condition
is effective and satisfied upon the effectiveness of this Amendment and (2) this
Amendment is not intended to implement the terms of the Term Sheet and nothing
in this Amendment is intended to alter the non-binding terms of the Term Sheet
or the non-binding nature of the Term Sheet.

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that (a) the Administrative Agent shall have
received (i) counterparts of this Amendment duly executed by the Borrowers, the
Supermajority Lenders and the Administrative Agent, (ii) the Consent and
Reaffirmation attached hereto duly executed by the Subsidiary Guarantors,
(iii) a duly executed amendment in respect of the Yellow Receivables Facility in
form and substance reasonably satisfactory to the Administrative Agent (and the
Required Lenders hereby consent to such Amendment) and such amendment shall be
in full force and effect contemporaneously with this Amendment, (iv) a duly
executed amendment in respect of the Specified Pension Fund Deferral Transaction
Documents in form and substance reasonably satisfactory to the Administrative
Agent and such amendment shall be in full force and effect contemporaneously
with this Amendment, (v) evidence reasonably satisfactory to the Administrative
Agent that the Teamsters National Freight Industry Negotiating Committee of the
International Brotherhood of Teamsters shall have confirmed that this Amendment
is acceptable, and (vi) those documents and instruments as may be reasonably
requested by the Administrative Agent and (b) the Company shall have paid all
previously invoiced, reasonable, out-of-pocket expenses of the

 

4



--------------------------------------------------------------------------------

Administrative Agent (including, to the extent invoiced, reasonable attorneys’
fees and expenses) in connection with this Amendment and the other Loan
Documents, in each case to the extent reimbursable under the terms of the Credit
Agreement.

3. Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows as of the closing date of this Amendment:

(a) This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of such Borrower and are enforceable
against such Borrower in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(b) As of the date hereof after giving effect to the terms of this Amendment,
(i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Borrowers set forth in the Credit
Agreement, as amended hereby, are true and correct in all material respects on
and as of the date hereof, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects on and as of such earlier date.

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

5. Release. In further consideration of the execution by the Administrative
Agent and the Lenders of this Amendment, to the extent permitted by applicable
law, the Company, on behalf of itself and each of its Subsidiaries, and all of
the successors and assigns of each of the foregoing (collectively, the
“Releasors”), hereby completely, voluntarily, knowingly, and unconditionally
releases and forever discharges the Collateral Agent, the Administrative Agent,
each of the Lenders (including any Lender in its capacity as a member of the
Informal Group), and, in the case of each of the foregoing, each of its members,
each of their advisors, professionals and employees, each affiliate of the
foregoing and all of their respective permitted successors and assigns
(collectively, the “Releasees”), from any and all claims, actions, suits, and
other liabilities, including, without limitation, any so-called “lender
liability” claims or defenses (collectively, “Claims”), whether arising in law
or in equity, which any of the Releasors ever had, now has or hereinafter can,
shall or may have against any of the Releasees for, upon or by reason of any
matter, cause or thing whatsoever from time to time occurred on or prior to the
date hereof, in any way concerning, relating to, or arising from (i) any of the
Transactions, (ii) the Secured Obligations, (iii) the Collateral, (iv) the
Credit Agreement or any of the other Loan Documents, (v) the financial
condition, business operations, business plans, prospects or creditworthiness of
the Borrowers, and (vi) the negotiation, documentation and execution of this
Amendment and any documents relating

 

5



--------------------------------------------------------------------------------

hereto except for Claims determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Releasee (or any of its Related Parties).
The Releasors hereby acknowledge that they have been advised by legal counsel of
the meaning and consequences of this release.

6. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

YRC WORLDWIDE INC., as the Company By:  

 

Name:   Title:   REIMER EXPRESS LINES LTD./REIMER EXPRESS LTEE, as a Canadian
Borrower By:  

 

Name:   Title:   JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative
Agent, as a US Tranche Lender and as US Tranche Swingline Lender By:  

 

Name:   Title:   JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, TORONTO BRANCH, as
Canadian Agent, as a Canadian Tranche Lender and as Canadian Tranche Swingline
Lender By:  

 

Name:   Title:   J.P. MORGAN EUROPE LIMITED, as UK Agent By:  

 

Name:   Title:  

Signature Page to Amendment No. 20

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, LONDON BRANCH, as a UK Tranche Lender
and as UK Tranche Swingline Lender By:  

 

Name:   Title:   [LENDER - INSERT FULL LEGAL NAME IN CAPS AND DELETE BRACKETS],
as a Lender By:  

 

Name:   Title:  

Signature Page to Amendment No. 20

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 20 to the Credit Agreement dated as of August 17, 2007 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among YRC Worldwide Inc. (the “Company”)
and the Canadian Borrower from time to time party thereto (together with the
Company, the “Borrowers”), the financial institutions from time to time party
thereto (the “Lenders”) and JPMorgan Chase Bank, National Association, as
Administrative Agent (the “Administrative Agent”), which Amendment No. 20 is
dated as of February 28, 2011 (the “Amendment”). Capitalized terms used in this
Consent and Reaffirmation and not defined herein shall have the meanings given
to them in the Credit Agreement. Without in any way establishing a course of
dealing by the Administrative Agent or any Lender, each of the undersigned
consents to the Amendment and reaffirms the terms and conditions of the
Subsidiary Guarantee Agreement, the Security Agreement and any other Loan
Document executed by it and acknowledges and agrees that such Subsidiary
Guarantee Agreement, the Security Agreement and each and every such Loan
Document executed by the undersigned in connection with the Credit Agreement
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed. All references to the Credit Agreement contained in the above
referenced documents shall be a reference to the Credit Agreement as so modified
by the Amendment and as the same may from time to time hereafter be amended,
modified or restated.

Dated: February 28, 2011

[Signature Pages Follows]



--------------------------------------------------------------------------------

EXPRESS LANE SERVICE, INC.

By:

 

 

Name:

 

Title:

 

IMUA HANDLING CORPORATION

By:

 

 

Name:

 

Title:

 

NEW PENN MOTOR EXPRESS, INC.

By:

 

 

Name:

 

Title:

 

ROADWAY EXPRESS INTERNATIONAL, INC.

By:

 

 

Name:

 

Title:

 

ROADWAY LLC

By:

 

 

Name:

 

Title:

 

ROADWAY NEXT DAY CORPORATION

By:

 

 

Name:

 

Title:

 

ROADWAY REVERSE LOGISTICS, INC.

By:

 

 

Name:

 

Title:

 

USF BESTWAY INC.

By:

 

 

Name:

 

Title:

 

Signature Page to Consent and Reaffirmation to Amendment No. 20

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

USF CANADA INC. By:  

 

Name:   Title:   USF DUGAN INC. By:  

 

Name:   Title:   USF GLEN MOORE INC. By:  

 

Name:   Title:   USF HOLLAND INC. By:  

 

Name:   Title:   USF MEXICO INC. By:  

 

Name:   Title:   USF REDSTAR LLC By:  

 

Name:   Title:   USF REDDAWAY INC. By:  

 

Name:   Title:   USF SALES CORPORATION By:  

 

Name:   Title:  

Signature Page to Consent and Reaffirmation to Amendment No. 20

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

USF TECHNOLOGY SERVICES INC. By:  

 

Name:   Title:   USFREIGHTWAYS CORPORATION By:  

 

Name:   Title:   YRC ASSOCIATION SOLUTIONS, INC. By:  

 

Name:   Title:   YRC INC. By:  

 

Name:   Title:   YRC INTERNATIONAL INVESTMENTS, INC. By:  

 

Name:   Title:   YRC LOGISTICS SERVICES, INC. By:  

 

Name:   Title:   YRC MORTGAGES, LLC By:  

 

Name:   Title:   YRC ENTERPRISE SERVICES, INC. By:  

 

Name:   Title:  

Signature Page to Consent and Reaffirmation to Amendment No. 20

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

YRC REGIONAL TRANSPORTATION, INC. By:  

 

Name:   Title:  

Signature Page to Consent and Reaffirmation to Amendment No. 20

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007